Title: From George Washington to Major General Benedict Arnold, 5 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters Peekskill 5th Augt 1780.
					
					Inclosed is a letter which I recd this day from Colo. Malcom. His observations may perhaps be of use to you. He was a considerable time in command at the post, and is well acquainted with what relates to its security. It will be well to make inquiry into the cases of the number of prisoners who are confined in the Fort. Some of them may have

been committed upon frivolous occasions, and no charges that can be supported left against them. If so, they had better be discharged than kept. Some of the others may be usefully employed as Colo. Malcom mentions.
					The Quarter Master General expects some Camp Kettles shortly—he will endeavour to spare some to the Militia. I imagine they are what are principally wanting. In the mean time they must endeavour to make a shift with the few cooking Utensils they have.
					I beleive the matter of changing the Officers of the Infantry Companies has been settled between The Governor of New York and the Baron. I am Dear Sir Yr most obt Servt
					
						Go: Washington
					
				